F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      October 11, 2006
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 HOW ELL FRANKLIN ROBERTS, III,

               Plaintiff - Appellant,                     No. 06-1244
          v.                                             (D. Colorado)
 DA NIEL O’BA NN ON ; JAM ES                    (D.C. No. 06-CV-00447-ZLW )
 D IX O N ; R . JA SO N BR EST; M ARIKA
 C . PU TN A M; B RID G ER E. FALK;
 LISA CRAM ; V IC TO R
 M ONTEJAN O; KEN NETH M . LA FF,
 all in their individual and official
 capacities,

               Defendants - Appellees.



                            OR D ER AND JUDGM ENT *


Before HA RTZ, EBEL, and T YM KOVICH, Circuit Judges.


      On M arch 14, 2006, Howell Franklin Roberts III, an inmate in Colorado

state prison, filed a pro se complaint in the United States District Court for the



      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
District of Colorado seeking relief under 42 U.S.C § 1983. The defendants are

Denver police officers, a private security guard, hotel staff members, and the

district attorney who prosecuted him at his parole-revocation hearing. He alleges

that the officers, with the aid of a private security guard and hotel staff,

unlawfully entered his hotel room, seized evidence without a warrant, and

repeatedly lied about the evidence against him. He claims that the defendants'

actions violated his rights under the First, Fourth, Fifth, Eighth, and Fourteenth

Amendments, and that the district attorney maliciously prosecuted him.

      The district court dismissed the suit sua sponte, ruling that it was barred by

the doctrine established by the Supreme Court's decision in Heck v. Humphrey,

512 U.S. 477 (1994). That decision disallows § 1983 claims that, if successful,

would necessarily imply the invalidity of a previous conviction, unless the

conviction has been set aside. M r. Roberts appeals, arguing that Heck is

inapplicable to his constitutional claims. W e have jurisdiction under 28 U.S.C.

§ 1291 and affirm the ruling of the district court.

I.    B ACKGR OU N D

      M r. Roberts's claims are based on the following account of events set forth

in his appellate brief. Incident to an arrest of a prostitute at a different hotel,

police officers discovered a handwritten note on which M r. Roberts's hotel and

room number w ere written. W ithout reasonable suspicion or probable cause, the

officers came to M r. Roberts's hotel, entered his room with the help of hotel

                                          -2-
management, and seized certain contraband, including a controlled substance.

M r. Roberts was in the hotel room with a companion. His companion lied to the

officers about her identity and was closer than M r. Roberts to the controlled

substance, but she was never prosecuted. M r. Roberts was later indicted on

charges related to these events and the district attorney sought to revoke his

parole. At the parole-revocation hearing the officers falsely testified about the

circumstances surrounding the search of M r. Roberts's hotel room. Based on the

evidence seized from the hotel room, he was found in violation of his parole.

         W e review de novo a district court's dismissal of a complaint for failure to

state a claim, accepting the allegations as true and viewing them in the light most

favorable to the plaintiff. See Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir.

2006). Because M r. Roberts filed his complaint pro se, we construe his pleadings

liberally. See Bear v. Patton, 451 F.3d 639, 641 (10th Cir. 2006).

II.      D ISC USSIO N

      As the Supreme Court stated in Heck, 512 U.S. at 486-87:

         [I]n order to recover damages for allegedly unconstitutional
         conviction or imprisonment, or for other harm caused by actions
         whose unlawfulness would render a conviction or sentence invalid, a
         § 1983 plaintiff must prove that the conviction or sentence has been
         reversed on direct appeal, expunged by executive order, declared
         invalid by a state tribunal authorized to make such determination, or
         called into question by a federal court's issuance of a writ of habeas
         corpus.




                                           -3-
All but one of M r. Roberts's claims relate to his confinement for his parole

violation. This court has extended the Heck doctrine to apply to parole

revocations. See Crow v. Penry, 102 F.3d 1086, 1087 (10th Cir. 1996) (“[Heck]

applies to proceedings that call into question the fact or duration of parole or

probation.”).

      Upholding any of the allegations related to the revocation of M r. Roberts's

parole would undermine the validity of his current imprisonment, and they are

therefore barred by Heck and Crow. His Fourth Amendment claim challenges the

legality of the seizure of evidence used to revoke his parole. H is Fifth

Amendment due-process claim challenges the veracity of the police officers in

their investigation and testimony. Cf. Huftile v. M iccio-Fonseca, 410 F.3d 1136,

1140 (9th Cir 2005) (alleged police perjury that violated prisoner's due-process

rights in a parole hearing necessarily implicates the validity of prisoner's

continuing confinement); Channer v. M itchell, 43 F.3d 786, 787 (2d Cir. 1994)

(Heck bars § 1983 claim that police officers “committed numerous acts of perjury

and coerced witnesses to wrongfully identify” the plaintiff). His Eighth

Amendment cruel-and-unusual-punishment claim does not challenge the

conditions of his confinement, but the very fact of his allegedly unlawful

imprisonment. Cf. id. at 788 (“Channer's Eighth Amendment claim . . . does not

call into question the validity of his state conviction. Heck makes clear that such

actions should generally be permitted to go forward . . . . ”). His Fourteenth

                                         -4-
Amendment equal-protection claim challenges the validity of his prosecution

when another person, whom he claims to be more culpable, was not prosecuted.

The basis of his First Amendment claim is not explained in his complaint, but it

appears to be a challenge to the legality of the investigation that led to the seizure

of evidence against him and therefore fails just as the Fourth Amendment claim

did. And his malicious-prosecution claim, as explained in Heck, 512 U.S. at 484-

86, cannot proceed unless the revocation that resulted from the alleged malicious

prosecution has been expunged or declared invalid.

      M r. Roberts's remaining claim is that his indictment violated the double-

jeopardy doctrine. Although he was not imprisoned in that case when he filed his

suit, this claim is also barred by Heck. He must be exonerated on those charges

before pursuing § 1983 relief. See Beck v. City of M uskogee Police Dept., 195
F.3d 553, 557 (10th Cir. 1999) (“Heck precludes § 1983 claims relating to

pending charges w hen a judgment in favor of the plaintiff would necessarily

imply the invalidity of any conviction or sentence that might result from

prosecution of the pending charges.”).

      Accordingly, the Heck doctrine required dismissal without prejudice of

M r. R oberts's claims. We A FFIRM the judgment of the district court. W e DENY




                                          -5-
M r. Roberts's motion to proceed in form a pauperis.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -6-